 Case 1:18-cr-00633-EK Document 310 Filed 05/06/21 Page 1 of 4 PageID #: 2678


                   ZMO Law PLLC
                                                             May 6, 2021



Via Email and ECF

Hon. Eric Komitee
Eastern District of New York
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       RE: U.S. v. Aleksandr Zhukov, 18 Cr. 633 (EK)

Dear Judge Komitee:

   This office represents Aleksandr Zhukov in the above-captioned matter which is
currently on trial. I write in advance of today’s session to advise the Court of three exhibits
the defense wishes to offer during the testimony of Kostyantin Bezruchenko who is
currently on cross-examination.

   The exhibits consist of chats between Mr. Zhukov and Bezruchenko’s partner in
Webzilla, Alexey Gubarev. The chats clearly demonstrate that Webzilla was aware that Mr.
Zhukov was using their servers to generate non-human internet traffic. Although Mr.
Gubarev expressed some concern about what Mr. Zhukov was doing, the fact that Webzilla
ultimately agreed to lease the servers knwing they were used for bot traffic supports our
central argument that Mr. Zhukov acted openly and without criminal intent.

  The key quotations from the chats are as follows. On November 9, 2014, well before
Mr. Zhukov rented the servers, he wrote to Mr. Bezruchenko’s partner:

           we have a great server bot that works with low quality
           traffic.. advertisers know it, no cheating and no scam .. the
           scheme is simple.. we take the server and a bunch of proxies
           and charge the bot .. half a buck form 1 k of clicks.. the bot
           is coded on erlang that’s why it’s mega productive.. if there




        260 Madison Avenue, 17th Floor • New York, NY 10016
                 (212) 685-0999 • info@zmolaw.com
                         www.zmolaw.com
    Case 1:18-cr-00633-EK Document 310 Filed 05/06/21 Page 2 of 4 PageID #: 2679
ZMO Law PLLC



            is a solution with a large number of IPs, I’m even ready to
            discuss partnership.1

   On October 16, 2015, just as Mr. Zhukov was working with Mr. Bezruchenko to increase
the number of IP addresses attached to the Webzilla servers, he had the following
exchange with Mr. Bezruchenko’s partner:

            Gubarev: what will happen to it? video advert market is just
            starting to gain popularity

            Zhukov: this is for video advertising

            Zhukov: prerolls

            Zhukov: if you want we can show your hosting to millions of
            users: D

            Zhukov: not expensive)))2

            Gubarev: Ha

            Gubarev: which no one will see? :)

            Gubarev: efficiency is small :)

            Zhukov: how do you know? ;) in statistics, everything will be
            sweet;)

            Gubarev: Ha

   On November 11, 2015, just as Mr. Bezruchenko was assisting Mr. Zhukov in altering
the listed hosting providers for the IP addresses used for the non-human ad traffic, Mr.
Zhukov had the following exchange with his partner, Mr. Gubarev:




1
  Note that the original conversation was in Russian and this translation was prepared by
the government. We may change it before asking the witness if it is accurate.
2
  Parentheses indicate smiley faces in Russian-language chats.

5/6/21
Page 2
    Case 1:18-cr-00633-EK Document 310 Filed 05/06/21 Page 3 of 4 PageID #: 2680
ZMO Law PLLC



             Zhukov: so that at least the Internet is in my hands .. almost
             like some small staff, only my own)))

             Gubarev: loOK carefully .)

             Zhukov: I don’t see a problem at all)

             Zhukov: I don’t have a botnet .. my IP, my software solution
             .. where is the crime? ;)

             Gubarev: Well, see for yourself .)

     We respectfully submit that these chats are admissible.

  There is no issue as to their authenticity because they are excerpts of large chats
provided by the government.3

   Moreover, the chats are non-hearsay because we are not offering them for their truth
and would agree to an appropriate limiting instruction and scrupulously avoid relying on
them for the truth of the matters asserted. Rather, we offer them to show the state of
minds of both the declarant and the recipient of the communication. Mr. Zhukov’s state of
mind, of course, is the crucial issue in this case and these contemporaneous statements
reveal that he believed that advertisers were aware that his traffic was bots and that he
believed that there was no crime committed because he was using his own IP addresses
(rather than hacking into victims’ computers) and his own software solution.

   In addition, the chats reveal that Webzilla knew that Zhukov was using their service to
host “video advertising prerolls…which no one will see.” Accordingly, they are admissible
as non-hearsay circumstantial evidence of Zhukov’s state of mind and the state of mind of
the Webzilla executives, including the witness now testifying. “Where, as here, the
statement is offered as circumstantial evidence of [a person’s] state of mind, it does not
fall within the definition given by Rule 801(c); because it was not offered to prove the
truth of the matter asserted.” U.S. v. Detrich, 865 F.2d 17, 21 (2d Cir. 1988).

  The chats are also essential to Mr. Zhukov’s ability to meaningfully impeach Mr.
Bezruchenko, who is currently on cross examination. While I did not specifically get to the
point yesterday, the direct testimony suggested that Bezruchenko will deny that Webzilla

3
 At 6:10 a.m. this morning, I emailed the government a spreadsheet with full chats from
the respective days between Gubarev and Zhukov along with a citation to the discovery
bates number they were extracted from so the government would have an opportunity to
verify their authenticity before court.

5/6/21
Page 3
 Case 1:18-cr-00633-EK Document 310 Filed 05/06/21 Page 4 of 4 PageID #: 2681
ZMO Law PLLC



knew that Mr. Zhukov was using their servers to generate bot traffic at a large scale until
it became public in December 2016. That testimony is contradicted by the chats. They
should be admitted now so that I can confront Mr. Bezruchenko with them, rather than
inefficiently recalling him after Mr. Zhukov testifies. Again, the defense concedes a limiting
instruction would be appropriate so that the jury is clear that the chats cannot be
considered as proof of the matters asserted, but only of Mr. Zhukov and Webzilla’s beliefs.

  Accordingly, the chats described above are admissible for a limited, non-hearsay
purpose and the defense should be allowed to offer them in connection with Mr.
Berzuchenko’s cross examination.

  Thank you for your attention to this case.

                                                  Very truly yours,

                                                  Zachary Margulis-Ohnuma
                                                  Zachary Margulis-Ohnuma


CC: All Counsel




5/6/21
Page 4
